DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.
	Claims 1 and 11 are amended as filed on 04/27/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (Pre-Grant Publication 2017/0264665 A1), hereinafter Stevens, in view of Dodson et al. (Pre-Grant Publication No. US 2014/0096169 A1).

2.	With respect to claims 1 and 11, Stevens taught a client device (0001, the client device), comprising: memory (0001, where it is given that the client devices have a memory); an output device (0001, the client device); and one or more processors configured, in conjunction with the memory (0001, where it is given that the client devices have processors), to: acquire a stream of content for playback on the output device, the content being characterized by an encoding according to an encoding scheme (0043, where the encoding scheme for video streaming is given); determine that a delay between a live playhead of the content and a client playhead associated with the playback of the content exceeds a first threshold (0120, where the differing delay is the delay, where the live play head is streaming via the Video Routers of 0071); in response to determining that the delay exceeds the first threshold, increase a normal playback speed of the content by a media player on the client device to an increased playback speed without modifying the encoding of the content (0120, lines 8-20); and dynamically vary the increased playback speed for the stream content resulting in a plurality of different increased playback speeds, each of the different increased playback speeds being higher than the normal playback speed (0153, where the different speed adjustment mechanics can be seen in paragraphs 0157-0159, where the calculation of the appropriate delay can be seen in 0159 by the situational optimum speed).
	However, Stevens did not explicitly state wherein the one or more processors are configured to dynamically vary the increased playback speed by using a first increased playback speed for a first period of time to reduce the delay for the stream of content, 



4.	As for claims 3 and 13, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Stevens taught a wherein the increased playback speed is less than approximately 15% greater than the normal playback speed (0157, the 4% increase in speed).

5.	As for claims 4 and 14, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Stevens taught a wherein the one or more processors are further configured to: determine that the delay is below a second threshold, the second threshold being lower than the first threshold; and decrease the increased playback speed (0158, lines 5-9).

6.	As for claims 5 and 15, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Stevens taught a wherein the one or more processors are further configured to: identify one or more expendable portions of the content using content metadata associated with at least some video fragments of the content; and skip playback of at least one of the one or more expendable portions of the content 

7.	As for claims 7 and 17, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Stevens taught a wherein the one or more processors are further configured to determine the delay based on one or more rebuffering events, or using time stamps associated with fragments or frames of the content (0144, where this, at least, teaches the timestamp limitation).

8.	As for claims 8 and 18, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Stevens taught a wherein the one or more processors are configured to dynamically vary the increased playback speed by determining that the increased playback speed has not sufficiently reduced the delay and further increasing the increased playback speed (0159, where under broadest reasonable interpretation,  the optimum speed is calculated).

9.	As for claims 9 and 19, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Stevens taught a wherein the one or more processors are configured to dynamically vary the increased playback speed by reducing the increased playback speed for portions of the content that include a specific content type (0158, where under broadest reasonable interpretation, the video being streamed is a specific content type).

.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens, in view of Dodson, and in further view of Sze et al. (Pre-Grant Publication No. US 2015/0341646 A1), hereinafter Sze.

11.	As for claims 6 and 16, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Stevens taught a wherein the one or more processors are further configured to: decrease the increased playback speed (0158).  However, while Stevens did teach adjusting the playback speed based on detected parameters, Stevens did not state that one of the parameters for adjusting adapting the video experience was based on detecting a decrease in quality.  More explicitly, Stevens did not explicitly state being able to determine that a playback quality of the content has dropped below a second threshold.  On the other hand, Sze did teach being able to determine that a playback quality of the content has dropped below a second threshold (0091, lines 1-8, where the stream is adjusted based on the visual quality).  Both of the systems of Stevens and Sze are directed towards adapting streaming video and therefore, it would have been obvious to a person having ordinary skill in the art, at the .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

12.	The applicant argues on page 9 that “Sze describes adjusting the encoding of content based on predicted network performance or the visual quality of the encoded video stream. Firstly, as would be understood by those of skill in the art, changes to the encoding of content has nothing to do with adjustments to playback speed at a client device. In addition, the application of Sze as proposed by the Examiner contradicts the limitations in claims 1 and 11 that the playback speed adjustment is done “without modifying the encoding of the content.””
	However, Sze, under 35 U.S.C. 103, was utilized to teach adjusting the stream based on a quality threshold (0091, where the stream is adapted based on performance).  Sze was not utilize to teach the manner of adjusting the stream as the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452